173 S.E.2d 286 (1970)
276 N.C. 466
STATE of North Carolina
v.
Edward Grady MACON, Jr.
No. 35.
Supreme Court of North Carolina.
April 15, 1970.
*288 Hatch, Little, Bunn, Jones & Liggett by E. Richard Jones, Jr., and William P. Few, Raleigh, for defendant appellant.
Robert Morgan, Atty. Gen., by Millard R. Rich, Jr., Asst. Atty. Gen., for the State.
HUSKINS, Justice.
The only constitutional question preserved and presented here for review is whether or not the trial court erred in allowing Deputy Sheriff Connie Holmes and Deputy Sheriff W. L. Pritchett, over objection, to act as court officers or bailiffs during the trial of this case in spite of the fact that both officers were witnesses and testified against the defendant. Defendant contends this amounted to a denial of Due Process under the Fourteenth Amendment and was a violation of his Sixth Amendment right to be tried "by an impartial jury of the state and district wherein the crime shall have been committed." We first examine decisions of this Court on the question presented.
In State v. Hart, 226 N.C. 200, 37 S.E.2d 487 (1946), a deputy sheriff who was sworn and served as "officer of the jury" was also a witness for the State in the trial of the case. The extent of his exposure to the jury is not revealed by the record. Held: "The decisions by the various courts have not been in accord, but we are now of the opinion that the weight of authority is to the effect that an officer is not necessarily disqualified from acting as custodian of a jury in a criminal case because he happens to be a witness in the case. It is our opinion, and we so hold, that actual prejudice must be shown before the result of the trial can be, as a matter of right, disturbed. * * * [T]he findings of the trial judge *289 upon the evidence and facts are conclusive and not reviewable."
In State v. Taylor, 226 N.C. 286, 37 S.E.2d 901, an automobile which was then parked behind the courthouse was an exhibit material to the State's case. During the trial the car was offered in evidence, and the jury was permitted to retire to the courtyard in the custody of a deputy sheriff to view the vehicle. The deputy designated to conduct the jury to the courthouse lawn was a witness for the State. There was no suggestion of any misconduct on the part of the jury or the officer, but defendant insisted that the occurrence was highly prejudicial to him. Held: "The practice of putting the jury in the custody of an officer who has actively investigated the evidence or has become a witness for the State is not to be approved. While, in the absence of evidence of some fact or circumstance tending to show misconduct on the part of the officer or the jury, we hesitate to make it alone the grounds for a new trial, we do stress the need for trial judges to be extremely careful to avoid such incidents. * * * [T]hese occurrences always, as here, tend to bring the trial into disrepute and produce suspicion and criticism to which good men should not be subjected."
In State v. Sneeden, 274 N.C. 498, 164 S.E.2d 190, defendant's motion for a mistrial and for a new trial was based upon a conversation between the bailiff and the jury foreman. During jury deliberations the bailiff opened the door to the jury room in response to a knock on the door and the following conversation, as related by the bailiff, took place: "The foreman asked me if he could ask me a question. I told him I could not answer a question. He says `We wanted to know how quick a parole was possible.' I says `It has nothing to do with the evidence.' And I reported it to the judge." Nothing else was said. While disapproving the conduct of the bailiff in assuming the role of the judge, the Court said: "The great weight of authority sustains the rule that `* * * a verdict will not be disturbed because of a conversation between a juror and a stranger when it does not appear that such conversation was prompted by a party, or that any injustice was done to the person complaining, and he is not shown to have been prejudiced thereby, and this is true of applications for a new trial by the accused in a criminal case as well as of applications made in civil actions. * * * [A]nd if a trial is really fair and proper, it should not be set aside because of mere suspicion or appearance of irregularity which is shown to have done no actual injury. * * * The matter is one resting largely within the discretion of the trial judge.' 39 Am. Jur., New Trial, § 101." See Stone v. Griffin Baking Co., 257 N.C. 103, 125 S.E.2d 363, where this statement of the rule is quoted with approval. See also Annotation: Prejudicial Effect, in Criminal Case, of Communication Between Court Officials or Attendants and Jurors, 41 A.L.R. 2d 227.
Conceding that prior holdings of this Court do not support his position, defendant contends that Turner v. Louisiana, 379 U.S. 466, 85 S. Ct. 546, 13 L. Ed. 2d 424 (1965), has invalidated those decisions and obviated the necessity for a showing of prejudice. Defendant argues that prejudice is inherent where a State's witness is placed in charge of the jury and, in a constitutional sense, amounts to a denial of due process.
In the Turner case defendant was charged with murder in the perpetration of a robbery. Members of the jury were sequestered in accordance with Louisiana law and "placed in charge of the Sheriff." The jurors "were continuously in the company of deputy sheriffs * * * during the three days that the trial lasted. The deputies drove the jurors to a restaurant for each meal, and to their lodgings each night. The deputies ate with them, conversed with them, and did errands for them." Two of these deputies were the State's principal witnesses. One described in detail an investigation he had made at *290 the scene of the murder. He further testified that the two of them later took Turner into custody, and that Turner led them to a place in the woods where a cartridge clip from the murder weapon was recovered. The second deputy corroborated this testimony and told of certain damaging admissions made by Turner at the time of his apprehension. This witness further described the circumstances under which Turner made a written confessionlater offered in evidence.
Defendant moved for a mistrial when the deputies testified and for a new trial after the jury returned a guilty verdict. The motions were denied and Turner was sentenced to death. The Supreme Court of Louisiana affirmed on the ground that there was no showing of prejudice. 244 La. 447, 152 So. 2d 555. On certiorari, the Supreme Court of the United States reversed. It was held: (1) The constitutional right to jury trial guarantees a fair trial by an impartial jury, and failure to accord an accused a fair hearing violates even the minimal standards of due process (In Re Oliver, 333 U.S. 257, 68 S. Ct. 499, 92 L. Ed. 682; Tumey v. Ohio, 273 U.S. 510, 47 S. Ct. 437, 71 L. Ed. 749); (2) a verdict must be based upon the evidence developed at the trial, and the evidence must come from the witness stand "where there is full judicial protection of the defendant's right of confrontation, of cross-examination, and of counsel"; (3) even assuming the deputies never discussed the case directly with any member of the jury, "it would be blinking reality not to recognize the extreme prejudice inherent in this continual association throughout the trial between the jurors and these two key witnesses for the prosecution"; and (4) this kind of association between jurors and key prosecution witnesses undermines the basic guarantees of trial by jury; moreover, the prejudice is potentially greater when the witnesses are officers "in charge of the jury" because such association fosters the confidence of jurors in witnesses who are also their official guardians during the trial.
We are in full accord with the sound principles of constitutional law enunciated in the Turner case. The facts in the case before us, however, do not invoke their application. In Turner the jury was sequesterednot so here. There, the deputies involved were "in actual charge of the jury." Here, they were only court officers or bailiffs. There, the deputies were in continuous and intimate association with the jurors, eating with them, conversing with them, and doing errands for them throughout a three-day trial. Here, the deputies were not in the presence of the jurors outside the courtroom, had no communication at any time with them, and had no custodial authority over them. The exposure of the jury to these bailiffs was brief, incidental, and without legal significance. Hence, defendant not only fails to show actual prejudice he fails to show circumstances affording any reasonable ground upon which to attack the fairness of the trial or the integrity of the verdict. The only service of the bailiffs to the jurors was in "opening the door to send them out or call them in as occasion required." We hold on the facts in this record that defendant received a fair trial in a fair tribunal in keeping with basic requirements of Due Process. There is nothing to support the contention that his constitutional rights under the Sixth and Fourteenth Amendments have been violated.
Since the State's witnesses here had no custodial authority over the jury, Turner does not apply. Even so, trial judges should not overlook the significance of that decision. Simply stated, it holds that a State's witness is disqualified to act as custodian or officer in charge of the jury in a criminal case. We said as much in State v. Taylor, supra. Under such circumstances prejudice is conclusively presumed.
Appellant's next assignment worthy of note is based on denial of his written motion, filed 25 June 1968, that the "prosecuting *291 officials" be required to permit defense counsel to inspect and examine the "typewritten transcript of notes made by SBI Agent Emerson during the interrogation of defendant on March 16, 1968."
The motion is grounded upon G.S. § 15-155.4, relating to pretrial examination of witnesses and exhibits of the State, which provides in pertinent part as follows:
"In all criminal cases before the superior court, the superior court judge * * * shall for good cause shown, direct the solicitor or other counsel for the State to produce for inspection, examination, copying and testing by the accused or his counsel any specifically identified exhibits to be used in the trial of the case sufficiently in advance of the trial to permit the accused to prepare his defense * * *. Prior to issuance of any order for the inspecting, examining, copying or testing of any exhibit * * * under this section the accused or his counsel shall have made a written request to the solicitor or other counsel for the State for such inspection, examination, copying or testing of one or more specifically identified exhibits * * * and have had such request denied by the solicitor or other counsel for the State or have had such request remain unanswered for a period of more than 15 days."
Under this section, an accused is entitled to the benefits provided therein when either he or his counsel (1) has made written request to the State's counsel that the State produce for defendant's inspection, examination, copying and testing sufficiently in advance of the trial to permit him to prepare his defense (2) a specifically identified exhibit to be used in the trial of the case, and (3) said request has been denied or gone unanswered for more than fifteen days.
The statute contemplates request and denial (or neglect equivalent to denial) "prior to issuance of any order" for such inspection. These requirements were not met. No written request was made to the State's counsel and no refusal or neglect to furnish is shown. Furthermore, the notes made by Agent Emerson during his interrogation of defendant were not an exhibit to be used at the trial. Finally, the record shows that defense counsel examined the notes at the trial and cross-examined Agent Emerson at great length concerning them. We hold that defendant's motion was properly denied and that, in all events, no prejudice resulted.
Defendant's other assignments of error have been carefully examined but merit no discussion. They are adequately treated in the opinion of Parker, J., for the Court of Appeals, and further discussion here would serve no useful purpose. In the final analysis, defendant's guilt or innocence was a question of fact for the jury. It accepted the State's version, and no error of law requiring a new trial has been made to appear. The decision of the Court of Appeals upholding the verdict and judgment is therefore
Affirmed.
LAKE, J., did not participate in the consideration or decision of this case.